DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .                                                                                                                                                                
 
Response to Amendment
In response to the Amendment filed on June 30, 2022, claims 3 and 17 have been cancelled and claims 1, 2, 4-16 and 18-20 are pending.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In the specification:
Page 7, line 28, change “gate conductive layers 125, 126, and 501” to --gate conductive layers--;
             line 30, change “gate conductive layers 125, 126, and 501” to --gate conductive layers--.
Page 8, line 9, change “gate conductive layers 125, 126, and 501” to --gate conductive layers--;
line 14, change “gate conductive layers 125, 126, and 501” to --gate conductive layers--;
lines 16 and 17, change “gate conductive layers 125, 126, and 501” to --gate conductive layers--;
line 25, change “conductive layers 125, 126, and 501” to --conductive layers--;
line 30, change “gate conductive layers 125, 126, and 501” to --gate conductive layers--.

Authorization for this examiner’s amendment was given in a telephone interview with Mr. Jaewook Ryu (applicant’s attorney) on July 12, 2022.

Claims 1, 2, 4-16 and 18-20 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner's statement of reasons for allowance:  None of the prior art of record whether considered alone or in combination, fails to disclose the technical features of the claimed invention of the display device (as per claims 1, 2 and 4-14) as a whole, specifically, a display panel; and a flexible printed circuit board that is connected to the display panel, wherein the display panel comprises: a substrate that includes a display area including a plurality of pixels, and a non-display area which is a remaining area of the substrate; a first conductive layer that is disposed on the substrate; a first insulation layer that is disposed on the first conductive layer; an insulation pattern that is disposed along one edge of the display panel and overlaps the flexible printed circuit board; and a data pad that is disposed between the display area and the insulation pattern; or the display device (as per claims 15, 16 and 18-20) as a whole, specifically, a substrate that includes a display area including a plurality of pixels and a non-display area which is a remaining area of the substrate; a first conductive layer that is disposed on the substrate; a first insulation layer that is disposed on the first conductive layer; an insulation pattern that is disposed in the non-display area; a data pad that is disposed between the display area and the insulation pattern; and an extension wire that is connected to the data pad and extends to one edge of the substrate, and the insulation pattern overlaps the extension wire (emphasis added).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hinata et al (US Pat. No. 6,888,606 B2) discloses the electrooptic device and electronic apparatus.
Aoki (US Pub. No. 2007/0030409 A1) teaches the liquid crystal display device.
Kim et al (US Pub. No. 2010/0002180 A1) discloses the liquid crystal display device and method of fabricating the same.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOE H CHENG whose telephone number is (571)272-4433.  The examiner can normally be reached on Mon. - Fri. 9:00 AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ghebretinsae Temesghen can be reached on 571-272-3017.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOE H CHENG/
Primary Examiner
Art Unit 2626